Citation Nr: 0602224	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  04-23 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a back condition.

2.  Entitlement to service connection for squamous cell 
carcinoma.  


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).   

Procedural History

The veteran served on active duty in the U.S. Army from 
August 1967 until August 1970.  Service in Vietnam is 
indicated by the evidence of record. 

In September 1970, the RO received the veteran's claim of 
entitlement to service connection for a back condition.  A 
March 1971 rating decision denied the veteran's claim.  He 
did not appeal.  

In June 2002, the RO received the veteran's request to reopen 
his previously denied claim of entitlement to service 
connection for a back injury.  In August 2002, the RO 
received the veteran's initial claim of entitlement to 
service connection for squamous cell carcinoma.  The January 
2003 rating decision denied the veteran's claims.  The 
veteran disagreed with the January 2003 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in April 2004.

Issues not on appeal 

In a July 2005 rating decision, the RO granted the veteran 
service connection of post-traumatic stress disorder(PTSD).  
A 100 percent disability rating was assigned.  In addition, 
basic eligibility to Dependents' Education Assistance was 
granted.  Accordingly, the matters of service-connection of 
PTSD and basic eligibility to Dependents' Education 
Assistance have been resolved in the veteran's favor and are 
no longer in appellate status.  

Also in that decision, the veteran was denied entitlement to 
special monthly compensation due to housebound status.  To 
the Board's knowledge, the veteran has not disagreed with 
that decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  As such, that matter also is not in appellate status 
and is not before the Board.  


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal on 
the veteran's request to reopen his previously denied claim 
of entitlement to service connection for a back condition, 
the veteran through his accredited representative by 
correspondence dated November 1, 2005, notified the Board in 
writing of his intent to withdraw his appeal.
  
2.  Prior to the promulgation of a decision in the appeal on 
the veteran's claim of entitlement to service connection for 
squamous cell carcinoma, the veteran through his accredited 
representative by correspondence dated November 1, 2005, 
notified the Board in writing of his intent to withdraw his 
appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met as to both issues.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(1) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Pertinent Law and Regulations

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn either in writing or on the record at a hearing at 
any time before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  
Analysis

The veteran's representative has withdrawn the appeal as to 
both issues by a statement dated November 1, 2005, which has 
been associated with the veteran's VA claims folder.  [The 
Board notes in passing that as discussed above, the veteran 
was assigned a 100 percent disability rating in a July 2005 
rating decision for another condition.]  

In light of the veteran's withdrawal of his appeal, there 
remain no allegations of error of fact or law for appellate 
consideration. In essence, a "case or controversy" involving 
a pending adverse determination that the veteran has taken 
exception to does not currently exist.  See Shoen v. Brown, 6 
Vet. App. 456, 457 (1994) [quoting Waterhouse v. Principi, 3 
Vet. App. 473 (1992)].  Accordingly, the Board is without 
jurisdiction to review the appeal.
Conclusion

The veteran has withdrawn these appeals and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, these appeals are dismissed 
without prejudice to refiling.




ORDER

The appeal of the request to reopen the previously denied 
claim of entitlement to service connection for a back 
condition is dismissed.  

The appeal of the claim of entitlement to service connection 
for squamous cell carcinoma is dismissed.  




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


